


110 HR 607 IH: Military Toy Replica

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 607
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Andrews
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit defense contractors from requiring licenses
		  or fees for use of military likenesses and designations.
	
	
		1.Short titleThis Act may be cited as the
			 Military Toy Replica
			 Act.
		2.Prohibition on defense
			 contractors requiring licenses or fees for use of military likenesses and
			 designationsThe Secretary of
			 Defense shall require that any contract entered into or renewed by the
			 Department of Defense include a provision prohibiting the contractor from
			 requiring toy and hobby manufacturers, distributors, or merchants to obtain
			 licenses from or pay fees to the contractor for the use of military likenesses
			 or designations on items provided under the contract.
		
